—In an action pursuant to Insurance Law § 3420 (a) (2) to recover on an insurance policy, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (McCarty, J.), dated October 22, 1998, which, upon granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against it in the principal sum of $101,384.72.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the appellant’s disclaimer of coverage failed to comply with the requirements of Insurance Law § 3420 (d), and was thus ineffective to relieve the appellant of its obligation to pay the underlying money judgment entered against its insured (see, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028; Matter of Nationwide Mut. Ins. Co. v Steiner, 199 AD2d 507). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.